PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/674,094
Filing Date: 10 Aug 2017
Appellant(s): OZTURK et al.



__________________
Marcus W. Hammack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Argument A - Examiner errs in rejecting claims 1, 6, 8, 10-18, 20, 22, 24, 27-29, 32-35, 38-40, 43-45, 50, 52, 54-62, 64, 66, 68, 71-73, 76-79, 82-84 and 87-92 under 35 U.S.C. § 103(a) as unpatentable over Bontu et al (U.S. Patent Application Pub. No. 2015/0105084, hereinafter “Bontu”) in view of Tang et al. (U.S. Patent Application Pub. No. 2018/0213457, hereinafter “Tang”).

Regarding claims 1, 45, 89, and 91, Appellant asserts (on page 11):
“With respect to the rejection of claims 1, 45, 89, and 91, Appellant first notes that the language of the purported claim limitation recited in the FOA is not the language of the actual claim limitation. Specifically, in discussing Bontu, the Examiner argues that Bontu teaches “a method of wireless communication by a target base station” including “communicating a timing offset between the target base station and the source base station, where that timing offset indicates a subframe number and timing advance information.” FOA, p. 6. However, independent claims 1, 45, 89, and 91 recite “selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station”, not communicating a timing offset between the target base station and the source base station as discussed by the Examiner. Appellant notes to the Board that it is well known that “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); see also M.P.E.P. § 2143.03. It is a truism that when the language recited in a claim has been replaced by the Examiner with other language that does not appear in the claim, some other set of words other than those in the claim have been considered. Substituting claim language with language that appears nowhere in the claim does not comply with the requirement that all words in a claim be considered, as doing so ensures that words not in a claim are considered.”

Examiner respectfully disagrees. In the Final Office Action (FOA), Examiner is not asserting that “communicating a timing offset between the target base station and the source base station, where that timing offset indicates a subframe number and timing advance information” are claim limitations. Instead Examiner is demonstrating the capabilities of the base station, as disclosed in Bontu, relevant to Bontu are “the target base station selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station and communicating the starting time for the uplink grant to the user equipment via the source base station.” Both of these limitations are actual recitations of claim language, and are addressed with citations to Tang in the combination provided.

	Appellant asserts (on pages 11-12):
“Further, even if the Examiner’s rewriting of the independent claims were considered permissible, Appellant submits that Bontu does not teach, suggest, or otherwise render obvious that a base station “select[s] a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 1 and similarly recited in claims 45, 89, and 91. Bontu states that the “serving eNB 612 provides the RRC Reconfiguration message including the mobility control information to UE 610, as shown by message 630 [which] further includes an uplink grant at the target cell [and] may also include a timing advance value to use to transmit at least the RRCConnectionReconfigurationComplete message.” Bontu, paragraph [0094], Further, the UE that receives the RRCConnectionReconfigurationComplete message transmitted by the base station of Bontu uses the timing advance value “to transmit in a way that the target eNB observes the uplink transmission aligned with reception from other UEs ” Bontu, paragraph [0098].”

Examiner respectfully disagrees. Examiner made no substitution, replacement, or paraphrasing of words in the claim when providing citations to the references and demonstrating how the references were interpreted to read on the recited limitations, apart from simple removal of the concepts missing from Bontu. The limitations are provided in the FOA, as close to verbatim as possible, as the combination is being made.

Appellant asserts (on page 12):
“Appellant submits that the provision of a timing advance value from a base station to a UE does not teach, suggest, or otherwise render obvious “selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 1 and similarly recited in claims 45, 89, and 91 for a number of reasons. First, the timing advance of Bontu is not a value that is related to a subframe offset between a target base station and a source base station. Rather, the timing offset of Bontu is some other value that the UE can use to perform transmissions to a base station such that the transmissions are received in an uplink time slot as expected by the base station (and, correspondingly, are not received in downlink time slots, or time slots in which the base station does not expect to receive data from the UE). Secondly, the base station of Bontu does not perform any calculations with respect to the subframe offset. Rather, Bontu clearly states that “the uplink grant may use the subframe number at the target cell, which the UE is assumed to know” and that the UE “can use the difference in subframe number ... to update the assigned subframe number in the uplink grant.” Bontu, paragraph [0094], In other words, the uplink grant of Bontu does not itself include the timing offset (of a subframe number); rather, the UE of Bontu computes the subframe offset based on information it already knows. Thus, Bontu does not teach or suggest “communicating a timing offset between the target base station and the source base station to the user equipment” as the Examiner asserts in the FOA.”
Examiner respectfully disagrees. Examiner did not assert that the base station of Bontu performs any calculations with respect to the subframe offset. Examiner asserted that Bontu teaches communicating a timing offset between the target base station and the source base station to the user equipment, where that timing offset is indicated by both a subframe number and timing advance information. Message 630 of Bontu ([0094]) includes both a timing advance value and an uplink grant with a subframe number, both of which are used by the UE to calculate the appropriate timing for sending the RRCConnectionREconfigurationComplete message, offsetting the timing provided in the uplink grant for starting transmission to the target base station. Therefore Bontu ([0094]) supports Examiner’s assertions.

Appellant asserts (on pages 12-13): 
“Further, contrary to the Examiner’s remarks in the Advisory Action dated June 28, 2020 (hereinafter “AA”), Bontu does not teach that a UE “select[s] a starting time with respect to a subframe offset between the target base station and the source base station.” AA, p. 3. While the Examiner argues that “the claim never requires the uplink grant include a subframe number, a subframe offset, or communicating the subframe offset to the user, it merely requires selecting a starting time with respect to a subframe offset, and communicating the uplink grant and the starting time,” Appellant notes that the update to the subframe number in the uplink grant discussed in Bontu is not a subframe offset (i.e., a difference in subframe numerology between the target and source base stations), but instead is some amount of time that is used to adjust a transmission such that uplink transmissions are received when expected. Bontu does not select a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station, but instead selects a time to use to align uplink transmissions with the target base station so that uplink transmissions are received in uplink time slots irrespective of a difference between subframe numbers at the target and source base station.”
Examiner respectfully disagrees. The definition of “subframe offset” asserted by Appellant, “i.e., a difference in subframe numerology between the target and source base stations” is neither positively recited in the claim limitations, nor provided in the specification as a limiting definition of the term “subframe offset.” Merriam-Webster defines an offset as “something that serves to counterbalance.” The broadest reasonable interpretation of the phrase “subfame offset” in light of both the specification and the plain and ordinary meaning of the terms, includes any form of compensation for the difference in subframe numbers, particularly between the source and target base station. This necessarily includes adjustment of the subframe number as taught in Bontu ([0094]), where “the UE can use the difference in subframe number (between serving eNB and target eNB) to update the assigned subframe number in the uplink grant.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant asserts (on pages 13-14):
“Appellant further submits that Tang neither remedies the deficiencies of Bontu nor teaches, suggests, or otherwise renders obvious “selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 1 and similarly recited in claims 45, 89, and 91. Tang discusses a procedure in which a UE obtains an uplink grant of a target cell, specifically stating that a handover acknowledgment message sent by the target cell to the source cell includes UL grant information which includes “period information,” “offset information,” and “effective time information.” Tang, paragraphs [0336]-[0338], The period information of Tang indicates when the UE can use the uplink grant (e.g., every n milliseconds/subframes/TTIs), the offset information of Tang indicates uplink grant moments relative to a beginning subframe of a frame (i.e., relative to subframe 0 in a radio frame), and the effective time information indicates that the uplink grant takes effect with respect to one of two timers (i.e., the T1 or T2 timers). Id.

In the FOA, the Examiner appears to equate the offset information of Tang to the claimed “subframe offset between the target base station and the source base station” as recited in claim 1. FOA, p. 6; see also AA, p. 3. However, Appellant submits that the offset information of Tang does not teach a subframe offset between the target base station and the source base station. Specifically, Tang provides an equation that identifies uplink grant moments based on the offset information included in the UL grant information: [(radio frame number* 10) +subframe number] mod (period) = (offset) mod (period). Based on this equation, for an offset of 1ms and a period of 2ms, Tang states that the UE may monitor the PDCCH of the target cell in subframes 1, 3, and 5 (i.e., each instance being offset by 1 subframe relative to subframe 0, which is the starting subframe in a radio frame). Because the offset information of Tang is relative to a starting subframe in a radio frame and not an offset between the target base station and the source base station, Appellant submits that Tang does not teach or suggest “selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 1 and similar features recited in claims 45, 89, and 91, and thus, fails to remedy the deficiencies of Bontu.”
Examiner respectfully disagrees. Tang ([0336-0337]) teaches the periodicity and offset of the uplink grant, which includes a start time determined with respect to a subframe offset. While Examiner agrees that this offset is not between the source and target base station, Bontu at ([0094]) already disclosed the UE calculating a “subframe offset between the target base station and the source base station” when at ([0094]) “UE can use the difference in subframe number (between serving eNB and target eNB) to update the assigned subframe number in the uplink grant,” as well as the UE using “a timing advance value” to determine a timing offset (Examiner Note: Appellant’s Specification at [0107], “timing advance may be negative offset”) for transmitting the RRCConnectionREconfigurationComplete message to the target base station. The disclosure in Tang ([0336-0337])  pertaining to subframe offset information was included to demonstrate that a target base station was known to be capable of “selecting a starting time for an uplink grant with respect to a subframe offset” as shown in ([0335-0338]). The combined teachings of Bontu, as modified by Tang, would modify the entity determining the starting time of the uplink grant in Bontu, which is the UE, for the target base station, as disclosed in Tang, thereby rendering the claimed invention obvious under 35 U.S.C. 103.



“Still further, in the FOA, the Examiner cites In re Keller in arguing that Appellant has tried to show non-obviousness by attacking references individually where the rejections are based on combinations of references. FOA, p. 3. Appellant notes, however, that, for the reasons set forth above, no combination of Bontu and Tang would result in the combination teaching, suggesting, or otherwise rendering obvious “selecting a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 1 and similarly recited in claims 45, 89, and 91.  The information in Bontu is not a value that is related to an offset between a source and a target base station, but is instead a value communicated by a base station for the UE to align its communications, and the information in Bontu is not a value that is related to a subframe offset between a source and target base station, but is instead a value related to some arbitrarily designated starting subframe in a radio frame (used by a base station for communications). Because neither Bontu nor Tang teach, suggest, or otherwise render obvious anything relative to a subframe offset between the target base station and the source base station, it necessarily follows that the combination of Bontu and Tang also cannot teach, suggest, or otherwise render obvious anything relative to a subframe offset between the target base station and the source base station.

Accordingly, Appellant submits that claims 1, 45, 89, and 91, and the corresponding dependent claims, are allowable over Bontu and Tang for at least the reasons set forth above and respectfully requests the Board reverse the Examiner.”
As discussed previously, Appellant’s assertion that the information in Bontu is not a value that is related to “an offset between a source and a target base station, but is instead a value communicated by the base station for the UE to align its communications,” is inconsistent with the broadest reasonable interpretation of the recited claim language, which includes any form of compensation for the difference between the two base stations. Therefore, Examiner respectfully disagrees, at least for the reasons set forth above.

Appellant asserts (on pages 14-15):
“With respect to claims 24, 68, 90, and 92, Appellant submits that Bontu and Tang, alone or in combination, do not teach, suggest, or otherwise render obvious “receiving, from a target base station via a source base station, an uplink grant and a starting time for the uplink grant with respect to a subframe offset between the target base station and the source base station” as recited in claim 24 and similar features recited in claims 68, 90, and 92. In the Office Action, the Examiner concedes that Bontu does not teach or suggest this feature but asserts that Tang remedies the deficiencies of Bontu. FOA, p. 7 (citing Tang, paragraphs [0335]-[0338]). However, as discussed above, Tang discusses timing-related information that is not relative to a subframe offset between a target base station and a source base station, but instead is relative to an 

Examiner respectfully disagrees, at least for the reasons set forth above in regards to Claims 1, 45, 89, and 91, which address similar arguments relating to the combined teachings of Bontu and Tang in rendering the recited claim limitations obvious.

Appellant’s Argument B - Examiner errs in rejecting claims 7, 21, 23, 30, 31, 36, 42, 51, 65, 67, 74, 75, 80, and 86 under 35 U.S.C. § 103(a) as unpatentable over Bontu in view of Tang and further in view of Zhang et al. (U.S. Patent Application Pub. No. 2010/0303039, hereinafter “Zhang”)

Appellant asserts (on pages 15-16) the dependency of these claims upon one of Claims 1, 24, 45, or 68, renders them allowable over Bontu and Tang for at least the reasons discussed above, and that Zhang does not remedy the deficiencies of Bontu and Tang.
Examiner respectfully disagrees, at least for the reasons set forth above in regards to Claims 1, 45, 89, and 91, which address similar arguments relating to the combined teachings of Bontu and Tang. The teachings of Zhang were not relied upon to address the argued limitations. The examiner therefore maintains the combination of Bontu, as modified by Tang and Zhang.

Appellant’s Argument C - Examiner errs in rejecting claims 19 and 63 under 35 U.S.C. § 103(a) as unpatentable over Bontu in view of Tang and further in view of Cuevas Ramirez et al. (U.S. Patent Application Pub. No. 2016/0345230, hereinafter “Cuevas Ramirez'’).
Appellant asserts (on pages 16-17) the dependency of these claims upon Claims 1 and 45, respectively, renders them allowable over Bontu and Tang for at least the reasons discussed above, and that Cuevas Ramirez does not remedy the deficiencies of Bontu and Tang.
Examiner respectfully disagrees, at least for the reasons set forth above in regards to Claims 1, 45, 89, and 91, which address similar arguments relating to the combined teachings of Bontu and Tang. The teachings of Cuevas Ramirez were not relied upon to address the argued limitations. The examiner therefore maintains the combination of Bontu, as modified by Tang and Cuevas Ramirez.
Appellant’s Argument D - Examiner errs in rejecting claims 41 and 85 under 35 U.S.C. § 103(a) as unpatentable over Bontu in view of Tang and further in view of Chin et al. (U.S. Patent Application Pub. No. 2012/0182968, hereinafter “Chin”)
Appellant asserts (on pages 17-18) the dependency of these claims upon Claims 24 and 68, respectively, renders them allowable over Bontu and Tang for at least the reasons discussed above, and that Chin does not remedy the deficiencies of Bontu and Tang.
Examiner respectfully disagrees, at least for the reasons set forth above in regards to Claims 1, 45, 89, and 91, which similarly addressed the arguments pertaining to Claims 24 and 68, relating to the combined teachings of Bontu and Tang. The teachings of Chin were not relied upon to address the argued limitations. The examiner therefore maintains the combination of Bontu, as modified by Tang and Chin.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641            

                                                                                                                                                                                          
Conferees:
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        

                                                                                                                                                                                                  /LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.